Cardona, P.J., Peters, Rose and Kane, JJ.,
concur. Ordered that the judgment is modified, on the law and as a matter of discretion in the interest of justice, by reversing defendant’s conviction of the crime of sexual abuse in the first degree under indictment No. 99-1015 and defendant’s conviction of two counts of criminal contempt in the second degree under indictment No. 99-1040; indictment No. 99-1040 dismissed and matter remitted to the Supreme Court for a new trial on the crime of sexual abuse in the first degree under indictment No. 99-1015; and, as so modified, affirmed.